DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 8.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: B. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first calculation section in claims 1-2, a second calculation section in claims 1-2, and a third calculation section in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the means of obtaining the correlation; a step of calculating a compression depth based on second-order integration of the acceleration. At present, the claim only discusses that a first calculation section generally “obtains” a correlation and discusses obtaining this correlation using “second-order integration of the acceleration information” without referencing any step of calculating the depth in this manner. At present the claim is interpreted as referring to the first calculation section which calculates compression depth using second-order integration of the acceleration and subsequently calculates a correlation between the calculated compression depth and the information acquired from the second sensor. Claim  1 also recites the limitation "the acceleration information" in line 8.  There is insufficient antecedent basis for this .
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the means of obtaining the correlation. At present, the claim only discusses that a first calculation section generally “obtains” a correlation; the claim is interpreted as referring to the first calculation section calculating a correlation between the calculated compression depth and the information acquired from the second sensor. 
Claims 2-3 are additionally rejected under 35 U.S.C. 112(b) for their dependence on claim 1, which has been rejected under 35 U.S.C. 112(b) for indefiniteness. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " a first calculation section which obtains a correlation between a compression depth calculated based on second-order integration of the acceleration information acquired from the first sensor, and the information corresponding to the magnitude of the compression acquired from the second sensor; and a second calculation section which calculates a compression depth of a compression operation performed after the correlation has been calculated, based on information corresponding to a magnitude of compression 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " a first calculation section which obtains a correlation between a compression depth calculated based on second-order integration of the acceleration information acquired from the first sensor, and the information corresponding to the magnitude of the compression acquired from the second sensor; and a second calculation section which calculates a compression depth of a compression operation performed after the correlation has been calculated, based on information corresponding to a magnitude of compression of the compression operation acquired from the second sensor and the correlation, when the compression operation is performed after the correlation has been calculated" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed calculation performed by the device may be performed by a person in an undefined manner alone or with a generic computer) that there are no meaningful limitations to the abstract idea. Besides the abstract idea, the claim recites the additional elements “a first sensor which detects acceleration of movement of a compressed part of the target due to a compression operation; a second sensor which outputs information corresponding to a magnitude of compression on the compressed part of the target due to the compression operation”. 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of “a first sensor which detects acceleration”, “a second sensor which outputs information corresponding to a magnitude of compression”, “a first calculation section”, and “a second calculation section” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic acceleration sensor, a generic sensor for obtaining information regarding a magnitude of a compression, such as a force or displacement sensor, and generic processors or computers for performing calculations which Kandori (U.S. 20130226049 A1) describes as both routine and conventional in its description of a “measuring apparatus includes an acceleration sensor configured to detect the acceleration of the movement of the compressed portion of the object, and a magnetic sensor or a pressure sensor configured to output information according to 
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 12 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “a third calculation section which obtains an average correlation which is an average of a plurality of the correlations obtained by the first calculation section; wherein: the second calculation section calculates a compression depth of a compression operation performed after the average correlation has been calculated, based on information corresponding to a magnitude of compression of the compression operation acquired from the second sensor and the average correlation, when the compression operation is performed after the average correlation has been calculated.” The claim element of claim 1 of a compression depth calculating device is recited with a high level of generality (as written, the actions of the calculation sections may be performed by a human alone or with a generic computer). As described in the 101 rejection of claim 1, the calculation sections constitute only generic processors or computing devices, such that constitute extra-solution activity and do not integrate the judicial exception into a practical 
Besides the abstract idea of claim 1, claim 3 recites the limitation “the second sensor is a magnetic sensor; the magnetic sensor includes: a fixed section that is fixed to the compressed part of the target; a movable section that is provided in an opposed position to the fixed section so as to be movable in a direction of the compression; a magnetic field generating section that generates a magnetic field; and a magnetic field detecting section that detects the magnetic field; the magnetic field generating section is provided in one of the fixed section and the movable section, and the magnetic field detecting section is provided in the other of the fixed section and the movable section; the first sensor is disposed in the fixed section; and the magnetic field generating section, the magnetic field detecting section, and the first sensor disposed in the fixed section are arranged side by side in the direction of the compression.” The claim element of claim 1 of a compression depth calculating device is recited with a high level of generality (as written, the actions of the calculation sections may be performed by a human alone or with a generic computer). As described in the 101 rejection of claim 1, the second sensor and related structures constitute only generic sensors, such that constitute extra-solution activity and do not integrate the judicial exception into a practical application. In particular, the hardware features discussed in claim 3 serve only to provide a means for generation of data in order to allow for the performance of mental processes, as described above, such that these features are extra-solution activity and do not integrate the judicial exception into a practical application. This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1- 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandori (U.S. 20130226049 A1) in view of Nysaether (U.S. 20080208082 A1).
Regarding claim 1, Kandori teaches a compression depth calculating device which calculates a compression depth as a size of a recess of a compressed target (Paragraph 0001—technology for calculating a compression depth, which is a magnitude or depth of a depression of an object being compressed), the device comprising: a first sensor which detects acceleration of movement of a compressed part of the target due to a compression operation (Paragraph 0012—includes an acceleration sensor configured to detect the acceleration of the movement of the compressed portion of the object); a second sensor which outputs information corresponding to a magnitude of compression on the compressed part of the target due to the compression operation (Paragraph 0012—a magnetic sensor or a pressure sensor configured to output information according to the magnitude of compression with respect to the compressed portion of the object); a first calculation section which obtains a correlation between a compression depth calculated based on the acceleration information acquired from the first sensor (Paragraph 0013—compares the information from the two sensors and outputs a result of comparison…), and the information corresponding to the magnitude of the compression acquired from the second sensor (Paraqgraphs 0062-0064—the waveform comparing unit compares the outputs of the two sensors...; waveform comparing unit 232 receives the output of the acceleration sensor 13 as well as information relating to the magnitude of the compression from sensor 19, Fig. 1); and a second calculation section (calculating unit 233, determining unit 234, Fig. 1) which calculates a compression depth of a compression operation (Paragraphs 12-13) performed after the correlation has been calculated (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Correlations may 
Kandori teaches the compression depth calculating device according to claim 1. Kandori additionally teaches the calculation of a compression depth of a compression operation performed after a correlation has been calculated for a previous compression operation as described above in this action. However, Kandori does not specifically teach obtaining an average correlation which is an average of a plurality of the correlations obtained by the first calculation section. Nysaether teaches a system for accurately determining CPR chest compression depth in real time, wherein a depth signal may be calculated based on mean or median values of components of previous compressions (Paragraph 0038). The combination of Nysaether and Kandori would thus teach obtaining an average correlation which is an average of a plurality of the correlations obtained by the first calculation section, as Nysaether teaches obtaining averages from previous compressions and Kandori teaches calculation of a correlation. Furthermore, the combination would thus additionally teach the second calculation section calculates a compression depth of a compression operation performed after the average correlation has been calculated, based on information corresponding to a magnitude of compression of the compression operation acquired from the second sensor and the average correlation, when the compression operation is performed after the average correlation has been calculated. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Kandori with the averaging of Nysaether in order to predictably improve the accuracy of the depth calculation.Regarding claim 3, Kandori teaches the compression depth calculating device according to claim 1. Kandori additionally teaches wherein the second sensor is a magnetic sensor (Magnetic sensor 19, Fig. 1-2); the magnetic sensor includes: a fixed section that is fixed to the compressed part of the target (fixed portion 15, Fig. 2); a movable section that is provided in an opposed position to the fixed section 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791